Motion for substitution granted, in so far as it asks for substitution of the Public Service Commission of the State of New York in lieu and in place of Lewis Nixon, constituting the Public Service Commission of the State of New York for the First District. This substitution is formal, in accordance with the statute, * and of course does not involve in any way the determination of the powers or jurisdiction of the Commission under existing law. Present — Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ.

 See Laws of 1921, chap. 134, § 76.— [Rep,